Case 2:19-cv-01156-MWF-AS Document 58-1 Filed 11/12/19 Page 1 of 2 Page ID #:531




    1
    2
    3
    4
    5
    6
    7
    8
    9
  10
  11                       UNITED STATES DISTRICT COURT
  12                FOR THE CENTRAL DISTRICT OF CALIFORNIA
  13
     PARAMOUNT PICTURES                    Case No. 2:19-cv-01156-MWF-ASx
  14 CORPORATION; COLUMBIA
     PICTURES INDUSTRIES, INC.;
  15 DISNEY ENTERPRISES, INC.;
     TWENTIETH CENTURY FOX                 [PROPOSED] JUDGMENT
  16 FILM CORPORATION; WARNER
     BROS. ENTERTAINMENT INC.;
  17 UNIVERSAL CITY STUDIOS
     PRODUCTIONS LLLP;
  18 UNIVERSAL TELEVISION LLC;
     and UNIVERSAL CONTENT
  19 PRODUCTIONS LLC,
               Plaintiffs,
  20
          vs.
  21
     OMNIVERSE ONE WORLD
  22 TELEVISION, INC.; JASON M.
     DEMEO,
  23           Defendants.
  24
     AND RELATED THIRD-PARTY
  25 CLAIMS
  26
  27
  28

                                                                  [PROPOSED] JUDGMENT
                                                                   2:19-CV-01156-MWF(AS)
Case 2:19-cv-01156-MWF-AS Document 58-1 Filed 11/12/19 Page 2 of 2 Page ID #:532




    1        Plaintiffs Paramount Pictures Corporation, Columbia Pictures Industries, Inc.,
    2 Disney Enterprises, Inc., Twentieth Century Fox Film Corporation, Warner Bros.
    3 Entertainment Inc., Universal City Studios Productions LLLP, Universal Television
    4 LLC, and Universal Content Productions LLC (collectively, “Plaintiffs”) brought
    5 this action alleging copyright infringement against Omniverse One World
    6 Television, Inc. and Jason M. Demeo (collectively, “Defendants”), on February 14,
    7 2019. Plaintiffs and Defendants have stipulated to judgment and a permanent
    8 injunction.
    9
  10         IT IS ORDERED, ADJUDGED, AND DECREED AS FOLLOWS:
  11         [1]    Judgment is entered for Plaintiffs and against Defendants on the Causes
  12 of Action in Plaintiffs’ Complaint.
  13         [2]    Damages are awarded in favor of Plaintiffs and against Defendants,
  14 jointly and severally, in the total amount of fifty million dollars ($50 million).
  15         [3]    A Permanent Injunction is entered against Defendants by separate
  16 Order.
  17
  18 IT IS SO ORDERED
  19
  20 DATED: ______________
  21
  22
                                              The Honorable Michael W. Fitzgerald
  23
                                              United States District Judge
  24
  25
  26
  27
  28
                                                 -1-
                                                                          [PROPOSED] JUDGMENT
                                                                           2:19-CV-01156-MWF(AS)
